Citation Nr: 0716201	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of bilateral inguinal hernia repair, currently 
evaluated as 10 percent disabling, to include a separate 
compensable rating for residual scarring.  

2.  Entitlement to an increased rating for a right knee 
disability rated as 10 percent disabling prior to August 1, 
2002, and 20 percent disabling on or after that date, 
excluding a period of a temporary total rating.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling, to 
include a separate compensable rating for limitation of 
motion.  

4.  Entitlement to an increased rating for hypoesthesia of 
the surgical scarring of the left knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 until 
November 1985 and from November 1987 until October 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2006, the veteran's representative provided a 
notice of disagreement (NOD) to the April 2006 denial of 
service connection for a low back disorder.  A statement of 
the case (SOC) was issued in February 2007.  The claims file 
does not contain a substantive appeal regarding this issue; 
therefore, the Board will not review the issue of service 
connection for a low back disorder.  

The issue of entitlement to a higher rating for hypoesthesia 
of the surgical scarring of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1.  The medical evidence of record shows that the veteran's 
has a left inguinal hernia that is readily reducible and does 
not require use of a truss.

2.  There is hypoesthesia in the area of scarring from the 
veteran's left inguinal repair, but no functional impairment 
secondary to the scarring.

3.  Prior to August 1, 2002, the right knee disability was 
manifested by complaints of pain, with 0-130 degrees of 
motion; without objective evidence of ligamentous 
instability.  

4.  As of August 1, 2002, the right knee disability is 
manifested by complaints of pain, decreased range of motion 
and objective evidence of slight ligamentous and meniscus 
instability.  

5.  The veteran's left knee disability has been rated at the 
maximum rating and is manifested by complaints of pain, 
objective evidence of slight ligamentous and meniscus 
instability and decreased range of motion that includes 
extension that ranged from -9 to -12 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of bilateral inguinal repair have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2006).

2.  The criteria for a separate rating of 10 percent, but no 
more, for hypoesthesia in the area of residual scarring from 
left inguinal surgery have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 7804 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
right knee disability prior to August 1, 2002, and in excess 
of 20 percent on and after that date have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2006).

4.  The criteria for a rating in excess of 30 percent for the 
left knee disability based on instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for a separate rating of 10 percent, but no 
more, for the left knee disability on the basis of limitation 
of extension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, Diagnostic Codes 5010, 5260, 5261 (2006).

6.  The criteria for increased disability rating on an extra-
schedular basis for the veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in May 2002 and May 2004.  Moreover, in 
March 2006, the veteran was notified of the Dingess/Hartman 
decision that concerns the appropriate disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for an increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

Entitlement to an increased rating for bilateral inguinal 
hernia

Based on inservice treatment and VA examination, service 
connection was granted for bilateral inguinal hernia in a 
June 1993 rating action.  A 10 percent evaluation was 
assigned, effective in October 1989.  He underwent bilateral 
inguinal repair in April 1991.  In March 1993, right inguinal 
repair was performed.  In July 2000, left inguinal hernia 
repair was performed.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative inguinal 
hernia is recurrent, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

The criteria in Diagnostic Code 7338 are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]. 

Because all of the criteria for the assignment of a 30 
percent rating are not satisfied, that rating cannot be 
assigned.  The report of the June 2002 VA examination 
indicates that there was a loose inguinal ring on the left 
without a definite inguinal hernia.  There was no hernia on 
the right.  At a QTC examination in February 2006, there was 
a 3 x 3 centimeter hernia on the left.  The medical evidence 
therefore reflects that the veteran's inguinal hernia is a 
small, postoperative, and recurrent hernia.

The medical and other evidence of record does not, however, 
demonstrate that the hernia is not well supported by a truss 
or is not readily reducible.  Indeed, there is no evidence 
that the veteran uses a truss although he reports wearing 
tight underwear.  The report of the February 2006 QTC 
examination found that the hernia was reducible, remediable, 
and operable.  Moreover, the hernia could be supported by a 
truss.  There is no competent medical evidence to the 
contrary.  For these reasons, a disability rating in excess 
of the currently assigned 10 percent under Diagnostic Code 
7338 is not warranted.

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The June 2002 VA 
examination report noted a left inguinal postoperative scar 
that measured 14 centimeters (cm.) in length.  There were 2 
surgical scars at the right inguinal area.  There was a 9 cm. 
horizontal scar and an Y-shaped scar that measured 15 cm. at 
the longest aspect and the superior branch was 6 cm.  The 
schedule of ratings provides a 10 percent rating for 
unstable, tender or painful superficial scars or if there is 
limitation of function of the part affected.  At the June 
2002 examination there was evidence of hypoesthesia over a 
4 x 14 cm. area inferior to the surgical scar at the left 
inguinal area.  Therefore, the Board finds that a 10 percent 
rating is warranted for the postoperative scarring.  As the 
scarring has not been shown to result in functional 
limitation, a higher rating is not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Entitlement to an increased rating for right knee disability

Service connection was granted for degenerative joint disease 
of the right knee in a March 2000 rating action.  A 10 
percent evaluation was assigned under Diagnostic Code 5010, 
effective in September 1999.  The RO increased the disability 
evaluation to 20 percent disabling, effective in August 2002.  
More recently a separate 10 percent rating for instability 
was assigned.  No disagreement with that issue is recorded 
and the rating for limitation of motion remains under 
consideration.

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent where 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Reviewing the evidence prior to August 2002, private medical 
records show that in October 2001, the veteran complained of 
increasing right knee symptoms.  Subsequent to diagnostic 
testing and examination, the veteran's private physician 
concluded that the veteran had a possible meniscus tear.  In 
May 2002, the veteran reported twisting his knee at work.  In 
June 2002, he underwent diagnostic arthroscopy at which time 
partial meniscectomy and chondroplasty was performed.    

While the veteran had increased symptoms when compared to the 
Schedule for Rating Disabilities the physical manifestations 
do not warrant a higher evaluation.
Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be separately compensable.  Rather, the limitation 
of motion is considered in the rating for limitation of 
motion.  At the October 2001 private examination, the range 
of motion study of the right knee shows that he was able to 
flex to 130 degrees and extension was full.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  At the private examination in 2001, 
the veteran reported increased pain.  There was pain on 
twisting, pivoting, and on start up.  There was tenderness 
along the medial joint line.  McMurray testing recreated 
medial knee pain.  At the May 2002 private examination, there 
was tenderness along the medial and posterior medial joint.  
While it obvious that the veteran had increased pain prior to 
his June 2002 surgery, in this case, it is not objectively 
shown that there was additional functional limitation that 
would warrant an increased rating based on pain or weakness.  
There was no evidence of subluxation or instability.  The 
anterior drawer, posterior drawer and Lachman's maneuvers 
were negative.  Moreover, the November 2001 private 
examination report shows that he had nearly full range of 
motion of the right knee.  The rating schedule does not 
support an increased rating due to pain alone.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

In considering the objective evidence of record subsequent to 
August 2002, the veteran's disability picture does not 
approximate the schedular criteria for a higher evaluation 
for limitation of motion of the right knee.  At an April 2003 
private examination, the range of motion was 0-120 degrees.  
At the QTC examination, the range of motion was -1 to 93 
degrees.  

The QTC examination report noted slight instability of the 
posterior and anterior cruciate as well as the lateral and 
medial meniscus.  The RO has granted a separate disability 
rating for instability of the right knee.  

In considering DeLuca, the QTC examiner indicated that there 
was an additional 5 degrees of limitation of the motion after 
repetitive use including pain, fatigue, weakness, lack of 
endurance, and incoordination.  While there is additional 
5 degrees of restricted motion during repetitive use, it 
still would not be compensably disabling.  Furthermore, at 
the QTC examination there was no evidence of edema, effusion, 
tenderness, redness, heat, abnormal movement, or guarding.  
The Board finds that the 20 percent evaluation assigned for 
limitation of motion and the 10 percent rating assigned for 
instability adequately compensates the veteran for pain.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The QTC examination report 
notes that there is a 0.5 x 0.4 cm. scar on the medial 
suprapatellar aspect, a 0.5 x 0.5 cm. scar on the medial 
infrapatellar aspect, and a 0.4 x 0.4 cm. scar on the lateral 
suprapatellar aspect of the right knee.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  As the scarring has 
not been shown to result in functional limitation, a 
compensable rating is not warranted.  See Esteban.  


Entitlement to an increased rating for left knee disability

During service the veteran injured his left knee playing 
basketball resulting in anterior cruciate ligament 
reconstruction and partial lateral and medial meniscectomies.  
In a May 1991 rating action, service connection was granted 
for status post anterior cruciate ligament reconstruction 
left knee, partial lateral meniscectomy left knee, and 
partial medial meniscectomy, left knee times 2 (left knee 
disability).  A 30 percent evaluation was assigned, effective 
in October 1989.  A separate 10 percent rating was granted 
for the surgical scars in a March 2000 rating action. 

The June 2002 VA examination report shows that the veteran 
reported symptoms that included marked limitation of motion, 
swelling, pain, and the inability to squat.  On examination, 
there was 2+ crepitus.  The range of motion was -10 degrees 
of extension and 98 degrees of flexion.  The Mc Murray's test 
was positive.  The knee was stable to varus and valgus stress 
from -10 to 30 degrees of flexion.  There was no evidence of 
effusion or point tenderness.  The Lachman's, pivot-shift, 
and anterior drawer tests were normal.  

The January 2003 private examination reported noted a range 
of motion of -12 to 90 degrees.  The veteran experienced pain 
when attempting flexion beyond 90 degrees.  There was 
tenderness with pressure in the patellofemoral region, as 
well as along the medial and lateral joint line.  There was 
marked patellofemoral crepitus through a small range of 
motion.

At the QTC examination in February 2006, the range of motion 
was -9 to 96 degrees.  Edema, effusion, weakness, locking 
pain, crepitus, and guarding of movement was evident.  There 
was slight instability of the posterior and anterior 
cruciate, as well as the lateral and medial menisci.

In this case, the veteran is rated at the maximum schedular 
level under Diagnostic Code 5257, 30 percent, and he is not 
entitled to a higher rating under that code.  Furthermore, 
after review of the rating schedule, the Board finds no other 
diagnostic code that authorizes a disability rating in excess 
of 30 percent for the veteran's left knee disability.  

While Diagnostic Code 5256 allows for a higher disability 
evaluation, it pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  The medical evidence of 
record does not show the presence of ankylosis, as would be 
required to justify a 40 percent disability evaluation under 
Diagnostic Code 5256.  

Since the veteran is receiving the maximum rating allowable 
under the applicable Diagnostic Code (5257) for his left knee 
disability, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

However, as the veteran has arthritic changes involving the 
left knee, the Board has also considered limitation of 
motion.  As the evidence shows that that extension has ranged 
from -9 to -12 degrees, a 10 percent evaluation is warranted 
under Diagnostic Code 5261.  See Esteban.  

The Board also considered 38 C.F.R. § 3.321(b) (1); however, 
the veteran's disability picture is not so exceptional or 
unusual as to make the application of regular schedular 
standards impractical.  The veteran did not require frequent 
periods of hospitalization for this disability.  Moreover, it 
is not shown that this disability interfered significantly 
with his employment.  While the veteran has missed time from 
work, the rating schedule takes this into consideration and 
the veteran is appropriately compensated.  The description of 
his symptoms does not show a disability picture that is 
exceptional or unusual.  Consequently, the Board concludes 
that the record does not require referral of this case for an 
extraschedular evaluation.


ORDER

A rating in excess of 10 percent for the postoperative 
residuals (not involving scarring) of bilateral inguinal 
hernia repair is denied.

A separate rating of 10 percent, but no more, for 
hypoesthesia involving scarring from inguinal surgery is 
granted, subject to controlling regulations governing the 
payment of monetary benefits. 

A rating in excess of 10 percent prior to August 1, 2002, and 
in excess of 20 percent on and after that date for the right 
knee disability is denied.

A rating in excess of 30 percent for the left knee disability 
based on instability is denied.

A separate rating of 10 percent, but no more, for limitation 
of extension of the left knee is granted, subject to 
controlling regulations governing the payment of monetary 
benefits. 


REMAND

In August 2002, the RO granted a temporary total rating for 
the right disability, and denied increased ratings for the 
veteran's right knee disability, bilateral inguinal hernia, 
left knee disability (based on instability) and hypoesthesia 
between surgical scars of the left knee.  In the NOD, 
received in February 2003, the veteran referred to both of 
his knees.  Although the veteran did not refer specifically 
to the left knee scars, he did indicate that he wanted to 
appeal the August 2002 rating action (although he incorrectly 
referred to an August 2003 decision).  The Board construes 
this as a NOD to the denial of an increased rating for 
hypoesthesia between surgical scars of the left knee.  The RO 
has not issued a statement of the case (SOC) regarding this 
issue.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
an increased rating for hypoesthesia 
between surgical scars of the left knee.  
The veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this claim to 
the Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


